FILED
                             NOT FOR PUBLICATION                            JAN 17 2013

                                                                        MOLLY C. DWYER, CLERK
                     UNITED STATES COURT OF APPEALS                      U .S. C O U R T OF APPE ALS




                             FOR THE NINTH CIRCUIT



MARIA DE LOURDES ARROYO-                         No. 11-72881
LOEZA,
                                                 Agency No. A077-410-341
               Petitioner,

  v.                                             MEMORANDUM *

ERIC H. HOLDER, Jr., Attorney General,

               Respondent.



                      On Petition for Review of an Order of the
                          Board of Immigration Appeals

                             Submitted January 15, 2013 **

Before:        SILVERMAN, BEA, and NGUYEN, Circuit Judges.

       Maria De Lourdes Arroyo-Loeza, a native and citizen of Mexico, petitions

for review of the Board of Immigration Appeals’ order dismissing her appeal from

an immigration judge’s (“IJ”) decision denying her application for cancellation of




          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
removal. Our jurisdiction is governed by 8 U.S.C. § 1252. We review for

substantial evidence the agency’s continuous physical presence determination,

Ibarra–Flores v. Gonzales, 439 F.3d 614, 618 (9th Cir. 2006). We deny in part

and dismiss in part the petition for review.

      Substantial evidence supports the agency’s determination that Arroyo-Loeza

failed to establish the ten years of continuous physical presence required for

cancellation of removal. See 8 U.S.C. § 1229b(b)(1)(A); Juarez-Ramos v.

Gonzales, 485 F.3d 509, 511 (9th Cir. 2007) (expedited removal interrupts an

alien’s continuous physical presence for cancellation purposes).

      We lack jurisdiction to review Arroyo-Loeza’s collateral attack on her

expedited removal. Avendano-Ramirez v. Ashcroft, 365 F.3d 813, 818-19 (9th Cir.

2004); see also Valadez-Munoz v. Holder, 623 F.3d 1304, 1306 (9th Cir. 2010)

(defining expedited removal as a “formal proceeding”).

      PETITION FOR REVIEW DENIED in part and DISMISSED in part.




                                           2                                     11-72881